The homicide of which the defendant was convicted was concededly the result of a quarrel between him and the deceased. The subject-matter of the quarrel was some old fence posts on the line of the railroad in the vicinity of which the parties lived. These posts were of no value except for firewood. The defendant claimed that they were given to him by some of the railroad officials, while a Mrs. Keating claimed they belonged to her for the same reason. The deceased had no interest whatever in the controversy, but he lived with Mrs. Keating and became in some sense the champion of her cause. The vital question in the case is upon the facts concerning the actions of the deceased and the defendant at the moment of the tragedy. The witnesses on either side did not possess a very high grade of intelligence. The defendant, his wife and children testified, in substance, that at the moment when the fatal shot was fired the deceased was advancing toward the defendant in a hostile *Page 429 
attitude with a knife in his uplifted hand. On the part of the People the witnesses were the friends and associates of the deceased and they testified, substantially, that he had no knife and made no hostile demonstrations toward the defendant. It is certain that a knife was found a day or two after the tragedy in the vicinity of the place where the killing occurred. It was claimed on the part of the People that this knife was placed there after the transaction for the purpose of furnishing evidence in the defendant's behalf. It is quite clear that the defendant himself had no opportunity to place it there, nor had he any opportunity to confer directly with his wife or children, so the People's theory must be that some of the children or the wife must have had the gift of foresight to such an extent that they placed the knife where it was found for the purpose of building upon that fact a theory for the defense of the accused. It is not absolutely impossible that that theory may be true, but considering all the facts and circumstances of the case, and especially the age of the children, and their general intelligence, as well as that of their mother, it is difficult to believe. But the important fact is that there was a sharp conflict of evidence in the case as to what actually took place at the time of the homicide. On the one side, it is claimed that the defendant shot the deceased with deliberation and premeditation, without any cause and without any reason to fear any assault upon himself, although the deceased and the defendant, so far as it appears, never had any quarrel before and no animosity existed between them. On the other hand, the claim is that the defendant fired the fatal shot when he saw the deceased advancing towards him with a knife in his uplifted hand and under the fear and apprehension that his own life was imperiled. It is important, therefore, that every right secured to the defendant was awarded to him upon the trial, and if there is any error in the rulings or decisions at the trial then clearly the judgment ought to be reversed.
I think there was such error, and it will be necessary to refer to the charge of the learned trial judge or rather to *Page 430 
what took place after the charge. The defendant's counsel, at the close of all the proceedings, including the charge, requested the court to charge as follows: "I ask your honor to charge the jury that if at the time of the commission of the act charged in the indictment, if in this case at the time Rodawald actually shot the revolver, the defendant honestly believed himself to be in danger of great bodily harm from the deceased, from the man killed, and in firing the shot charged in the indictment the defendant acted upon that belief, then that the defendant is excusable, whether in fact such danger actually existed or not." This request was refused and the defendant duly excepted. This ruling of the learned trial court is now defended by the learned district attorney in one way only, and that is, that the request was not expressed in the precise language of the statute; that is to say, it omitted the language, "when there is a reasonable ground to apprehend a design," etc., but the request embraced the condition that the defendant honestly believed that he was in great bodily harm, and that if acting upon that belief he fired the fatal shot, then he was excusable. I think that the request was substantially sufficient within the scope and meaning of the statute. If the jury could find that what the defendant did was under an honest belief that his life was imperiled, or that he was in danger of great bodily harm, then clearly the defendant could not have been convicted of murder in the first degree, even if he could be convicted of some inferior grade of homicide. There was proof in the case, as already stated, which would justify the jury in finding that to be the fact, and the refusal of the learned trial court to give the instructions as presented was error, since the refusal to so charge amounted in substance to a direction that the jury could convict of murder in the first degree even though satisfied of the truth of the facts embraced in the request. But some of my associates now think that the district attorney has not placed his justification of this ruling upon the proper ground, and that the ruling should now be upheld on the ground that it had already been given. The only reference to this subject to be found *Page 431 
in the charge is the following: The learned trial court read to the jury all the statutes upon the subject of murder in its different degrees, and upon the subject of manslaughter, justifiable or excusable homicide. These statutes are all of considerable length, and it is too much to expect that the mere reading of the text is sufficient to inform the lay mind as to their application. The learned trial judge referred to the question now under consideration only by reading the statute, which is as follows: "Homicide is also justifiable when committed, either in the lawful defense of the slayer or of his or her husband, wife, parent, child, brother, sister, master or servant, or of any other person in his presence or company when there is reasonable ground to apprehend a design on the part of the person slain to commit a felony or to do some great personal injury to the slayer, or to any such person, and there is imminent danger of such design being accomplished." In no other way did the learned trial judge convey to the jury the idea embraced in the request. There are only a few words in this statute which have any application to this case, and the proposition now is, that the mere reading of the statute, with a great number of other statutes on the subject of homicide, must have conveyed to the minds of the jury the same idea that is embraced in the request, that is to say, the argument is that the jury must be deemed not only to have carried in their minds this vast mass of statutory verbiage, but was able to pick out of it the idea that applied to the case. The request was framed in simple terms, well calculated to convey to the jury the precise rule of law that applied to the evidence which they were about to consider. The mere reading, in the presence of a jury, of such a statute, without any explanation as to how and in what respect the statute applies to the case, is not a sufficient discharge of the duty of the trial court engaged in the trial of a capital offense. If the request had a foundation in the evidence, as it certainly had, then it should have been given to the jury for their guidance.
In Remsen v. People (43 N.Y. 6) the defendant's counsel read to the court, in the presence of the jury, three propositions *Page 432 
in writing which he requested the court to charge. The recorder, addressing the counsel for the defendant, replied: "I charge your third proposition; the first and second I decline to charge," and to this refusal there was an exception. The third request was this: "Third. That good character is a fact to be considered by the jury like every other fact in the case, no matter what the other testimony in the case may be." The question in this court was whether the charge was sufficient, and Judge ALLEN, speaking for a unanimous court, said: "I doubt if the response of the judge to the request of the counsel for the prisoner to charge as stated in respect to the evidence of good character by the accused, can be regarded as a part of the charge and instructions to the jury. It was a transaction between the counsel and the court, and constituted no part of the charge and instructions addressed to the jury." The full facts of that case are not reported in the volume cited, but they appear in the record of the case upon appeal just as here stated. Now, if the written request in that case, which was assented to and charged by the court, and in terms covered the whole question and was concededly correct, did not control the case as a part of the charge, how can it be said that the mere reading of a series of complicated statutes to the jury, followed by a refusal to charge a request which embodied the very pith and substance of the statute and pointed out its application to the evidence, gave to the defendant all his rights upon the trial? The request was a very reasonable one; it applied to the case directly and to the vital question involved, and I think should not have been refused. The law applicable to this feature of the case has been well stated by a modern author of the highest authority in these words: "The law of the case which the judge is to lay down to the jury is not the abstract law, such as a statute or a common-law definition of a crime, but the law's conclusions from the several and perhaps varied facts which the evidence tends to establish, viewed in connection with the pleadings. Therefore, no abstract proposition, however correct, should be given in charge, not only because it would be confusing to the jury, *Page 433 
who, being unused to legal disquisitions, would not know how to apply it, but also because its combination with the special facts might render it erroneous. In other words, the judge should state, not the general law of the subject, but the legal rules governing the facts in controversy — all of them, not a part only — as the evidence tends to prove them, and his words should be interpreted and judged of, not in any abstract way, but with reference to those facts. For the same language may be correct or erroneous according to the facts whereof it is spoken. Still, an abstract proposition possibly may, and sometimes does, fit the facts, in which case it is properly given. And it will not always be error to read extracts from reported decisions or the words of the statute, or of a text-book, accompanied by instructions adapting them to the particular case; yet it is not often advisable." (Bishop's New Crim. Pro. vol. 1 [4th ed.], § 978.) The text quoted seems to be such a reasonable and sensible statement of the law concerning the duties of the court upon the trial of a capital case and the legal rights of the defendant, that any reference to the numerous cases cited in the notes is unnecessary. It must be obvious to any one that the rule thus stated applies directly to this case. "It is not the words of the law, but the internal sense of it, that makes the law; the letter of the law is the body, the sense and reason of the law is the soul." So in this case it was not the statute or bare words of the law that should have been given to the jury, but the sense and meaning of the law, when applied to the facts in evidence. In other words, the conclusion which the law draws from the particular facts of the case.
Even if the question is more doubtful than it appears to me to be, the defendant should receive the benefit of the doubt.
I think there should be a new trial in this case.
GRAY, BARTLETT and WERNER, JJ., concur with VANN, J.; PARKER, Ch. J., and MARTIN, J., concur with O'BRIEN, J.
Judgment of conviction affirmed. *Page 434